DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 & 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the second node”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-5 do not cure the deficiency and are rejected due to their dependency on a rejected base claim.

first data tree transport message”.  Claims 17-23 do not cure the deficiency and are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US 2011/0225273 A1, hereinafter “Fong”).

	Regarding claim 1, Fong teaches 
A computer-implemented method, comprising: 
Fong, ¶ 0082, retrieve command-path pattern from cache; ¶ 0089, balanced tree; and ¶ 0090, retrieval of values]; 
in response thereto forwarding the pathname to a query router [Fong, ¶ 0090]; 
processing the pathname by a query processing service, including: 
obtaining, via the subscription handler, the value associated with the first node in the data tree [Fong, ¶ 0090], and 
generating a result of the query by performing the operation using at least the value associated with the second node [Fong, ¶ 0091, traverse the entire tree of a system database, find all nodes with values, and generate corresponding commands based on pathnames]; 
forwarding, from the query processing service to the query router, the result of the query [Fong, ¶ 0091]; and 
sending, from the query router to the client, a response message comprising the pathname and the result of the query [Fong, ¶ 0091].

	Regarding claim 4, Fong teaches the computer-implemented method of claim 1, further comprising: 
creating, by the query router, a second node in the data tree corresponding to the pathname [Fong, ¶ 0089, mapping created at initialization time]; and 
Fong, ¶ 0089].

Regarding claim 5, Fong teaches the computer-implemented method of claim 1, wherein said processing the pathname by the query processing service further comprises: 
determining, from the pathname, the operation to be performed and a second pathname associated with the second node for obtaining the value associated with the second node in the data tree [Fong, ¶ 0089]; and 
constructing, using the operation and the second pathname, a query command representing the query, wherein the query command is used by the query processing service for said obtaining the value and said generating the result [Fong, ¶ 0091].

Regarding claim 6, Fong teaches 
A method, comprising: 
receiving, at a network management system (NMS) from a client, a message having an object reference with an embedded query, the query requesting an operation to be performed on data stored in a data tree maintained by the NMS [Fong, ¶ 0082, retrieve command-path pattern from cache; ¶ 0089, balanced tree; and ¶ 0090, retrieval of values]; 
generating, by the NMS, a result of the query by performing the operation on the data [Fong, ¶ 0091, traverse the entire tree of a system database, find all nodes with values, and generate corresponding commands based on pathnames]; and 
Fong, ¶ 0091].

Regarding claim 7, Fong teaches the method of claim 6, wherein the data corresponds to a first node in the data tree maintained by the NMS, wherein said generating the result of the query further comprises reading a value associated with the first node from the data tree and then performing the operation on the value [Fong, ¶¶ 0089 & 0090].

Regarding claim 8, Fong teaches the method of claim 6, further comprising: 
generating, by the NMS, an updated result of the query by performing the operation on updated data [Fong, ¶ 0090]; and 
sending, by the NMS to the client, the updated result of the query [Fong, ¶ 0091].

Regarding claim 9, Fong teaches the method of claim 6, further comprising: 
locating a query processing service for processing the query and forwarding the object reference to the query processing service, wherein said generating the result of the query is performed by the query processing service [Fong, ¶ 0089].

Regarding claim 10, Fong teaches the method of claim 6, further comprising: 
creating, by the NMS, a node in the data tree maintained by the NMS [Fong, ¶ 0089, mapping created at initialization time]; and 
writing, by the NMS, the result of the query to the node to store the result in the data tree [Fong, ¶ 0089].

Regarding claim 11, Fong teaches the method of claim 6, wherein the object reference comprises an ordered list of elements, each element corresponding to a node in the data tree [Fong, ¶ 0089].

Regarding claim 12, Fong teaches the method of claim 11, wherein a first parameter of the query is specified in a first element of the ordered list of elements and a second parameter of the query is specified in a second element of the ordered list of elements [Fong, ¶ 0089].

Regarding claim 13, Fong teaches the method of claim 12, wherein the first parameter and the second parameter of the query are one of an operator, a function, an attribute, a time parameter, a data center identifier, a rack identifier, a network element identifier, a line card identifier, a port identifier, or a subquery [Fong, ¶ 0089, attribute].

Regarding claim 14, Fong teaches the method of claim 6, wherein the operation is a difference in configuration operation, a traffic counting operation, a select operation, a filter operation, a projection operation, an aggregation operation, a sort operation, a search operation, or a match operation [Fong, ¶ 0036, filter operation].

Regarding claim 15, Fong teaches the method of claim 6, wherein the object reference is a pathname [Fong, ¶ 0089].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Sigoure (US 2016/0373292 A1, hereinafter “Sigoure”).

Regarding claim 2, Fong teaches the computer-implemented method of claim 1, but does not explicitly teach subscribing, via the subscription handler, to the first node to receive updates of when changes are made to the value associated with the first node, wherein said subscribing to the first node enables the NMS to update the client with changes to the result of the query.

	However, Sigoure teaches further comprising:
subscribing, via the subscription handler, to the first node to receive updates of when changes are made to the value associated with the first node [Sigoure, ¶ 0059, subscriber node has collector node collect all state/status changes], 
wherein said subscribing to the first node enables the NMS to update the client with changes to the result of the query [Sigoure, ¶ 0060].

	Fong and Sigoure are analogous art because they are in the same field of endeavor, network device management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Fong with the system state polling and notification techniques taught by Sigoure to achieve the predictable result of capturing data changes, providing notifications of those changes, and propagating those changes.  See also paragraph [0005] of Sigoure.

	Regarding claim 3, the combination of Fong and Sigoure teaches the computer-implemented method of claim 2, further comprising: receiving, at the query processing service from the subscription handler, an update indicating that the value associated with the first node has changed to an updated value; generating, by the query processing service, an updated result of the query by performing the operation using at least the updated value; forwarding, from the query processing service to the query router, the updated result of the query; and sending, from the query router to the client, an update message, the update message comprising the pathname and the updated .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/21/2022